Exhibit 10.1

January 30, 2014

To: Issachar Ohana, EVP WW Sales

From: Gideon Wertheizer, CEO

Re: 2014 Incentive Plan

This document outlines your Incentive Plan for 2014. The rules and guidelines
for the plan are contained herein.

 

  1. Compensation Package: Your compensation package is made up of a base salary
and an Incentive Bonus (IB) target. The IB provides reward for successful
performance and is based upon your performance to your assigned annual quota,
Corporate Quarterly Revenue Target (CQRT) and Strategic Accounts (SA) deals.

While the Quota is based upon annual target, the IB payment period is quarterly.
Payments are calculated on a quarterly basis, against your annual quota target,
based on bookings that has been invoiced and recognized as revenue by the
Company, and paid after the end of the respective quarter as soon as is
practically possible.

 

      a. Company Revenue Target (CRT)            $*

   i. Revenue-Based Incentive Target        $125,000

   ii. Commission Rat:    *%

 

  iii. Commission Multiplier: The plan include multipliers (Commission
Multipliers), as shown in the table below. The Commission Multiplier to be used
in the quarterly Commission Calculation will be based on your percent of
cumulative Quota and achievement

 

Percent of Cumulative Quota Achievement

  

Commission Multiplier to be Applied

From 0 to 100%

   1.0

From 100%

   1.5

 

  b. Corporate Quarterly Revenue Target (CQRT): An additional bonus of $5,000
will be paid for each of the following quarterly revenue targets if achieved.

 

   i. Q1        $*

   ii. Q2        $*

  iii. Q3        $*

  iv. Q4        $*



--------------------------------------------------------------------------------

  c. Strategic Account (SA) Bonus- An additional bonus of $5,000 will be paid
for each deal that exceeds $1M. (not including prepaid royalties) with the
following companies: *. Payments are calculated on an annual basis, based on
bookings that have been invoiced and recognized as revenue by the Company, and
paid as is practically possible.

The total bonus payment due to SA deals will be capped at $20,000 as long as
annual revenue achieved is below the CRT. The cap for SA bonus will be removed
once annual revenue achieved exceeds the CRT.

 

  2. Effective date/terms: This plan is effective for January 1st, 2014 through
December 31st 2014, unless if modified in writing by the CEO. This plan
supersedes all prior commission plan. Management reserves the right to make any
changes to the sales incentive plan at any time.

 

  3. Plan Eligibility: This plan is applied to full time sales personnel. If you
resign, terminate, or cease to be an employee of the company, you will be
entitled to IB on any revenue amount invoiced up to the date of termination.

I have read and understand the 2014 Incentive Compensation Plan. I have received
a copy of the Plan for my record. I accept the terms and conditions of the Plan
as outlined above and agree that my compensation will be determined according to
these terms and conditions.

 

/s/ Issachar Ohana     1/30/2014 Issachar Ohana, EVP Worldwide Sales     Date

/s/ Gideon Wertheizer

    1/30/14 Gideon Wertheizer, CEO     Date

 

CC: Finance

HR, Employee File